Citation Nr: 0619704	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bronchial asthma, prior to May 2, 2002.

2.  Entitlement to an initial evaluation in excess of 30 
percent for bronchial asthma, from May 2, 2002.

3.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to June 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Regional 
Office (RO) that granted service connection for bronchial 
asthma and irritable bowel syndrome.  A 10 percent evaluation 
was assigned for each disability, effective June 1995.  The 
veteran disagreed with the evaluation assigned for each 
disability.  This case was previously before the Board in 
September 2003, at which time it was remanded for additional 
development of the record.  Based on the receipt of 
additional evidence, the RO, by rating action dated in 
October 2005, increased the evaluation assigned to bronchial 
asthma to 30 percent, effective May 2, 2002.  


FINDINGS OF FACT

1.  Prior to May 2, 2002, the veteran's bronchial asthma was 
manifested by complaints of shortness of breath and wheezing, 
and was not shown by competent clinical evidence to be more 
than mild in severity.  

2.  Prior to May 2, 2002, pulmonary function studies were 
essentially normal, and showed that the veteran required 
intermittent inhalational therapy or oral bronchodilator 
therapy.  

3.  From May 2, 2002, the veteran's bronchial asthma 
necessitated the use of medication on a daily basis.

4.  The veteran's irritable bowel syndrome is manifested by 
complaints of diarrhea and constipation, and has not been 
shown by competent clinical evidence to be more than moderate 
in severity.  


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 10 percent for 
bronchial asthma, prior to May 2, 2002, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (as in effect before and after October 7, 1996).

2.  An initial evaluation in excess of 30 percent for 
bronchial asthma, from May 2, 2002, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).

3.  An initial evaluation in excess of 10 percent for 
irritable bowel syndrome is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

The veteran's bronchial asthma and irritable bowel syndrome 
service connection claims were substantiated by the March 
2001 rating decision on appeal.  The veteran's filing of a 
notice of disagreement as to the disability rating did not 
trigger any additional § 5103 notice.  Rather, VA was then 
required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105, and regulatory duties under 38 C.F.R. 
§ 3.101.  As such, VA satisfied its duty to notify by means 
of a statement of the case, and supplemental statement of the 
case, which set forth the relevant diagnostic criteria, 
including as revised, for rating the disabilities at issue.  

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability ratings on appeal.  Despite the inadequate notice 
provided to the appellant on this element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993 (where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for higher initial 
evaluations for bronchial asthma and irritable bowel 
syndrome, any question as to the appropriate rating or 
effective date to be assigned is moot.


Duty to assist

With regard to the duty to assist, the record contains the 
veteran's VA and private medical records and the reports of 
VA examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record.  The Board finds nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.  

Legal criteria and analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bronchial asthma and 
irritable bowel syndrome, the Board must evaluate the 
relevant evidence since the effective date of the awards; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

	I.  Bronchial asthma 

A 30 percent evaluation may be assigned for bronchial asthma 
that is moderate; asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  When mild; paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks, a 10 percent evaluation may be 
assigned.  Diagnostic Code 6602, as in effect prior to 
October 7, 1996.

Under the rating codes that became effective on October 7, 
1996, a 60 percent evaluation may be assigned for bronchial 
asthma when forced expiratory volume in one second is 40-55 
percent predicted, or; FEV-1/FVC of 40-55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
When forced expiratory volume in one second is 56-70 percent 
predicted, or; forced expiratory volume in one second/forced 
vital capacity of 57 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication, a 30 percent evaluation may be 
assigned.  When forced expiratory volume in one second is 71 
to 80 percent predicted, or; forced expiratory volume in one 
second/forced vital capacity of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy, a 
10 percent evaluation may be assigned.  Diagnostic Code 6602.

The Board finds that the old and revised schedular criteria 
for rating bronchial asthma are equally favorable to the 
veteran.

The issues before the Board are whether a rating in excess of 
10 percent is warranted for bronchial asthma prior to May 2, 
2002, and whether a rating in excess of 30 percent is 
warranted from that date.  

The evidence supporting the veteran's claim includes medical 
records showing that he was being followed for bronchial 
asthma.  The Board notes that the May 1996 VA respiratory 
examination revealed that the veteran had complaints of 
shortness of breath with only minor exertion.  A VA 
outpatient treatment clinic visit the next month showed that 
he had occasional problems with wheezing, and not improvement 
was noted with medication.  

The evidence against the veteran's claim for a higher initial 
rating for bronchial asthma consists of VA examinations.  The 
Board points out that the lungs were clear to auscultation 
and percussion on the May 1996 VA examination.  The pulmonary 
function study conducted at that time revealed minimal 
airflow obstruction with small airway disease, much improved 
with bronchial dilator.  Although it was reported in a 
September 1997 VA clinic note that the veteran was being 
followed for bronchial asthma, it is significant to observe 
that it was said to be in remission at that time.  A 
pulmonary function study conducted at a private clinic in 
August 1999 was interpreted as normal.  The Board also points 
out that the results of a pulmonary function study conducted 
by the VA in October 1999 do not support a rating in excess 
of 10 percent.  In this regard, the Board notes that post 
bronchodilator forced expiratory volume in one second was 93 
percent of predicted and forced expiratory volume in one 
second/forced vital capacity was 84 percent.  The November 
1999 VA respiratory examination disclosed no evidence of 
restrictive disease.  Lung sounds were equal bilaterally.  
The only medication he was taking at that time for bronchial 
asthma was Albuterol.  

As noted above, the RO assigned a 30 percent evaluation for 
bronchial asthma, effective May 2, 2002.  The October 2005 
supplemental statement of the case indicates that a review of 
the veteran's medication history revealed that on May 2, 
2002, he was started on a bronchodilator and an anti-
inflammatory.  Both medications were to be taken daily.  It 
was on this basis that the 30 percent evaluation was 
assigned.  The findings on the most recent pulmonary function 
study, conducted in July 2004, do not provide a basis for a 
higher rating.  At that time, forced expiratory volume in one 
second was 85 percent of predicted post bronchodilator, and 
forced expiratory volume in one second/forced vital capacity 
was 84 percent.  There is no clinical evidence that monthly 
visits to a physician are required for care of exacerbation 
of bronchial asthma or that he uses systemic corticosteroids.

The Board concludes that the clinical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his bronchial asthma.  These 
findings fail to demonstrate that a rating in excess of 10 
percent for bronchial asthma was warranted prior to May 2, 
2002, under either Diagnostic Code in effect during the 
veteran's appeal, or that a rating higher than 30 percent is 
warranted from that date.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim.

The Board acknowledges that it does not appear that a VA 
pulmonary examination as directed in its September 2003 
remand was conducted.  However, the Board finds that the VA 
medical records from July and August 2004 contain the 
requisite clinical findings and obviate the need for a VA 
examination.  No prejudice to the veteran results from the 
Board adjudicating the claim on the basis of the evidence of 
record.  

	II.  Irritable bowel syndrome 

A 30 percent evaluation may be assigned for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.) when severe; 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  When moderate; frequent 
episodes of bowel disturbance with abdominal distress, a 10 
percent evaluation may be assigned.  Diagnostic Code 7319.

The evidence supporting the veteran's claim includes the 
private and VA medical records.  These document that the 
veteran has consistently had complaints of abdominal 
tenderness or pain.  He reports that his stools alternate 
between constipation and being loose.  On VA examination of 
the intestines in February 2000, the veteran asserted that he 
had frequent episodes of diarrhea and constipation.  The 
examiner concluded that the veteran had a classic case of 
irritable bowel syndrome.  On the most recent VA 
gastrointestinal examination, conducted in August 2004, the 
veteran asserted that his stools were mostly loose and 
watery, with occasional constipation.  He claimed that he had 
increased frequency of stools when he had diarrhea, sometimes 
averaging four to five loose/watery stools per day.  

The evidence against the veteran's claim consists of the 
medical evidence of record.  It is true that the veteran has 
reported that he experiences alternating bouts of diarrhea 
and constipation for many years.  The record demonstrates 
that he acknowledged in 2002 that his weight had increased by 
50 pounds since 1997.  In this regard, the Board notes that 
the veteran weighed 231 pounds on the VA examination in May 
1996, and 282 pounds in September 2002.  Following the VA 
examination of the intestines in February 2000, the examiner 
commented that the veteran's irritable bowel syndrome had not 
changed much over the years.  While the veteran reported on 
the August 2004 VA examination that he occasionally had four 
to five watery stools per day, an examination revealed no 
tenderness or masses and bowel sounds were normoactive.  The 
examiner concluded that the veteran had irritable bowel 
syndrome which was moderate in severity.  

Based on the evidence summarized above, the Board concludes 
that an initial rating in excess of 10 percent is not 
warranted for irritable bowel syndrome.  The Board is of the 
opinion that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the severity of his disability.  The Board 
concludes that the preponderance of the evidence is against 
the claim for a higher rating.  




ORDER

An initial rating in excess of 10 percent for bronchial 
asthma, prior to May 2, 2002, is denied.

An initial rating in excess of 30 percent for bronchial 
asthma, from May 2, 2002, is denied.

An initial rating in excess of 10 percent for irritable bowel 
syndrome is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


